Citation Nr: 1605638	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  14-14 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than March 29, 2013 for the grant of service connection for traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, A.S., C.S., and G.S.  


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 2002 to February 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In April 2014, the Veteran filed a timely Substantive Appeal (VA Form 9).  

In May 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

The Board notes that the Veteran has asserted clear and unmistakable error in an August 2006 rating decision in the context of his earlier effective date claim.  See January 2014 statement of Notice of Disagreement.  As the Board finds that the August 2006 rating decision is not a final decision because the claim must be reconsidered under 38 C.F.R. § 3.156(c), the Veteran's claim for revision on the basis of clear and unmistakable error is rendered moot. 


FINDINGS OF FACT

1.  In January 2006, prior to his separation from service, the Veteran filed an application for service connection of TBI.  

2.  In an August 2006 rating decision, the RO denied the Veteran's claim.  

3.  In March 2013, the Veteran filed to reopen his TBI claim.  

4.  A January 2014 rating decision granted service connection for TBI with an evaluation of 40 percent effective March 29, 2013.  

5.  Relevant service records were associated with the Veteran's claims file after the August 2006 rating decision denying the Veteran's claim for TBI.

6.  Upon reconsideration, the preponderance of the evidence shows that the Veteran incurred and was diagnosed with TBI in service.  

7.  The Veteran's claim for TBI relates back to the time of his original claim that was denied by way of the August 2006 rating decision.  


CONCLUSION OF LAW

The criteria for an earlier effective date of February 6, 2006 for the grant of service connection for TBI have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2014).  The implementing regulation clarifies this to mean that the effective date of service connection based on an original claim or reopened claim will be the "date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400(r) (2015).  However, for claims received within one year after separation from service, the effective date of service connection will be the day following separation from active service or the date entitlement arose.  38 C.F.R. § 3.400(b)(2)(i) (2015).  

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim generally can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In such a case, the effective date cannot be earlier than a subsequent claim to reopen.  38 C.F.R. § 3.400(q)(2) (2015); Leonard v. Principi, 17 Vet. App. 447 (2004).  

However, if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement in section 3.156(a) that new and material evidence must be submitted to reopen a claim.  38 C.F.R. § 3.156(c)(1) (2015).  Such records include service records that are related to a claimed in-service event, injury, or disease.  Id. at § 3.156(c)(1)(i) (2015).  An award made based all or in part on the records identified by section 3.156(c)(1) is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions applicable to the previously decided claim.  See 38 C.F.R. § 3.156(c)(3) (2015).

The Veteran seeks entitlement to an earlier effective date for the grant of service connection of TBI on the basis that relevant service records were not before the RO when it denied his claim in August 2006.

In January 2006, prior to his separation from service, the Veteran filed an application for service connection of TBI.  See January 2006 Veteran's Application for Compensation and/or Pension (VA Form 21-526).  In an August 2006 rating decision, the RO denied the Veteran's claim.  The RO explained that, although his service discharge examination indicated that he had TBI in service, the Veteran reported at his March 2006 VA examination that he did not have an in-service head injury or lose consciousness.  The examiner reported that the Veteran did not have any history of an in-service head injury.

Service records associated with the Veteran's claim file in August 2007 show in-service diagnosis of TBI.  For example, an October 2005 treatment record states the Veteran was being seen for follow up of TBI.  An October 2005 Post TBI Symptom Checklist shows the Veteran reported 14 TBI symptoms as moderate to very severe.

In March 2013, the Veteran filed to reopen his TBI claim.  See March 2013 Veteran's Supplemental Claim for Compensation (VA Form 21-526b).  

Service personnel records associated with the Veteran's claims file in April 2013 show the truck in which the Veteran was riding was hit by multiple Improvised Explosive Device (IED) attacks.  See March 2005 Recommendation for Award (DD Form 638). 

The Veteran was afforded a May 2013 VA examination.  In connection with her review of the Veteran's claims file, the examiner noted a December 2005 record showing multiple IED explosions, headaches, and TBI.  The examiner opined that the Veteran's TBI was at least as likely as not incurred in or caused by an injury or event that occurred in service.  The examiner explained that when the Veteran was in Iraq he sustained a blast injury.  He was dazed and confused at the time, and now has headaches.  The examiner noted that this is documented in the service file review.  

Service records submitted by the Veteran in June 2013 show that a consultation was requested for the Veteran in August 2005 because he had been identified as having a symptomatic TBI.  An October 2005 TBI Re-Assessment form shows an assessment of TBI with symptoms and memory loss.  The Veteran received physical profiles in August 2005, December 2005, and January 2006 limiting his duty due to TBI.

A January 2014 rating decision granted service connection for TBI with an evaluation of 40 percent effective March 29, 2013.  

As noted above, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1) (2015).  The Board finds that relevant service records were associated with the Veteran's claims file after the August 2006 rating decision denying the Veteran's claim for TBI; as such, the Veteran's claim must be reconsidered.  38 C.F.R. § 3.156(c) (2015).  Thus, the Veteran's claim for TBI relates back to the time of his original claim that was denied by way of the August 2006 rating decision.  Upon reconsideration, the Board finds the preponderance of the evidence shows that the Veteran incurred and was diagnosed with TBI in service.  Therefore, in light of all of the above, the earliest effective date of entitlement to service connection for the Veteran's TBI is February 6, 2006, the day after the Veteran separated from service.  See 38 C.F.R. § 3.400(b)(2)(i) (2015).


ORDER

Entitlement to an earlier effective date of February 6, 2006 for the grant of service connection for TBI is granted.



____________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


